Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 2, 4, 6, 8, 10, 12, 14, and 16 directed to species non-elected without traverse.  Accordingly, claim 2, claim 4, claim 6, claim 10, claim 12, claim 14, and claim 16 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
On December 21, 2020, Applicant substantially amended independent claim 1 [claims pages 1-2].  The amendments find support in Applicant's drawing [figures 1 and 4A].  The examiner has annotated the latter [figure 4A] to show many of the newly recited features:

    PNG
    media_image1.png
    749
    835
    media_image1.png
    Greyscale


As explained in the office action mailed September 24, 2020, the prior art which best approaches the claimed invention is Fujii et al. (US 20070295381 A1), hereinafter Fujii.  Fujii does not teach or suggest the claimed combination, nor does the related prior art provide a rationale for modifying Fujii to include it.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.